Citation Nr: 0940581	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-40 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 31, 2006 
for the award of service connection for cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to October 
1945 and from October 1961 to May 1979.  He died in December 
2003.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which awarded service connection for cause of 
the Veteran's death, effective March 31, 2006.  The appellant 
has appealed the effective date assigned.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 2006 decision, the Board denied service 
connection for cause of the Veteran's death; that Board 
decision was final when issued.

2.  On March 31, 2006, the appellant filed an application to 
reopen service connection for cause of the Veteran's death; 
the claim was subsequently reopened and granted.  

3.  An effective date earlier than March 31, 2006 for the 
grant of service connection for cause of the Veteran's death 
is legally precluded.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 
2006 for the award of service connection for the cause of the 
Veteran's death have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.155, 3.400(q)(2), (r) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As 
entitlement to service connection for cause of the Veteran's 
death has been awarded and an effective date has been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  
 
VA has not obtained any records in connection with the 
appellant's claim for an earlier effective date, as this 
claim is based upon evidence already in the claims file.  VA 
did not obtain an opinion in connection with this claim, as 
it does not meet the statutory requirements for entitlement 
to a VA medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-
(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) 
(2009).  Where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As such, further review of the 
VA's duty to notify and assist is not necessary in cases such 
as this where a claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004.  The claimant was been afforded a meaningful 
opportunity to participate in the adjudication of the claim 
and has not suggested that there has been a VCAA deficiency 
as to this claim; hence, the case is ready for adjudication. 
 

Effective Date Analysis

By way of background, following the Veteran's death in 
December 2003, the appellant filed a claim for service 
connection for cause of the Veteran's death in February 2004.  
The RO denied the claim in May 2004, and the appellant 
appealed the denial.  VA obtained a medical opinion in 
January 2005.  The examiner reviewed the claims file and 
determined that the Veteran's death was not related to any of 
his service-connected disabilities.  In February 2006, the 
Board denied the claim for service connection for cause of 
the Veteran's death.  The appellant did not appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court); therefore, the Board decision was 
final when issued.  38 U.S.C.A. § 7104 (West 2002).  

On March 31, 2006, the appellant submitted an application to 
reopen the claim, which the RO initially denied in May 2006.  
The appellant submitted a medical opinion supporting a 
relationship between the Veteran's service-connected 
disabilities and his death, and VA obtained a medical 
opinion, which also supported a relationship between the two.  
The claim was subsequently granted in the March 2007 rating 
decision on appeal, effective March 31, 2006.  The appellant 
contends that the grant of service connection for cause of 
the Veteran's death should go back to the date of the 
Veteran's death in December 2003.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p).  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
but need not be specific, see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than March 31, 
2006 for the award of service connection for cause of the 
Veteran's death is legally precluded.  The reasons follow.

The February 2006 Board decision was final when issued, as 
the appellant did not appeal the decision to the United 
States Court of Appeals for Veterans Claims (Court).  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).  Additionally, the appellant has not made any 
allegations of clear and unmistakable error in the February 
2006 Board decision.  See 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400 (2009).

Following the February 2006 Board decision, the appellant 
sought to reopen her claim on March 31, 2006.  It was 
following this submission that her claim was reopened and 
granted, which was based upon positive medical evidence of a 
relationship between the Veteran's death and his service-
connected disabilities, which was dated, at the earliest, 
January 2007.  Applying the law to the facts of this case, 
there is no basis to grant an effective date prior to March 
31, 2006, for the award of service connection for cause of 
the Veteran's death, as the law is clear.  The effective date 
in a claim to reopen cannot be earlier than the date of the 
reopened claim, here, March 31, 2006.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Sears v. Principi, 16 
Vet. App. 244, 248 ("The Court thus holds that the 
effective-date statute, 38 U.S.C.A. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed.").  

The Board has thoroughly reviewed the evidence of record 
between February 2006 (the date of the final Board decision) 
and March 2006, the date of the appellant's application to 
reopen, to see if the appellant filed a formal claim, an 
informal claim, or expressed a written intent to file a claim 
for service connection for cause of the Veteran's death, but 
finds nothing in the record to support such a finding that a 
claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155 (2009).

The date of receipt of appellant's reopened claim was on 
March 31, 2006.  The Board finds that the earliest date 
entitlement arose in this case is the date her private 
physician provided a positive medical opinion between the 
Veteran's death and his service-connected disabilities, which 
was in January 2007.  (The positive VA medical opinion is 
dated in March 2007.)  Therefore, the earliest effective date 
she can obtain on these facts is March 31, 2006.  38 U.S.C.A. 
§ 5110(a) (facts found, not earlier than receipt of 
application to reopen); 38 C.F.R. § 3.400(q)(2), (r) (the 
later of date of receipt of claim to reopen or date 
entitlement arose).

The Board has read through the appellant's contentions and 
her October 2008 hearing testimony as to why she feels she 
should be awarded service connection as of the date the 
Veteran died.  The Board is sympathetic with the appellant's 
testimony regarding how she took care of the Veteran when he 
was debilitated; however, the Board must apply the law as it 
exists.  For the reasons described above, an effective date 
earlier than March 31, 2006, for the award of service 
connection for cause of the Veteran's death cannot be 
granted, as there is nothing in the record or the law to 
provide a basis to award an earlier effective date.  See 
Sabonis, 6 Vet. App. at 430 (in case where law, as opposed to 
facts, is dispositive, claim should be denied or appeal 
terminated because of the absence of legal merit or lack of 
entitlement under the law).


ORDER

The appeal for an effective date earlier than March 31, 2006 
for the grant of service connection for cause of the 
Veteran's death is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


